DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Lauren Schneider on 02/23/2022. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.
Please amend the claims as follows:
For claim 25, the claim limitation “...helical cuts therethrough along a portion of a length of the flexible tubular piece...” in line 12 has been amended to read -- helical cuts therethrough along a segment of a length of the flexible tubular piece --.
For claim 25, the claim limitation “...the separate tubular part and the flexible tubular piece having a common outer circumference...” in lines 15-16 has been amended to read -- the separate tubular part and the flexible tubular piece having a common 
For claim 25, the claim limitation “...to sense a position of the distal tip relative to the distal end of the insertion tube, the position changing in response to deformation of the coupling member...” in lines 20-21 has been amended to read – to sense a position of the distal tip relative to the distal end of the flexible insertion tube, wherein the position changes in response to deformation of the coupling member --.
For claim 25, the claim limitation “...wherein the signal is indicative of the relative position of the distal tip to the distal end” in line 23 has been amended to read –wherein the signal is indicative of the relative position of the distal tip to the distal end of the flexible insertion tube--.
For claim 26, the claim limitation “...wherein at least one of the helical cuts...” in lines 1-2 has been amended to read –wherein at least one of the at least two helical cuts—.
For claim 28, the claim limitation “...wherein the at least two intertwined helical cuts...” in lines 1-2 has been amended to read -- wherein the at least two 
For claim 29, the claim limitation “...the central axis...” in lines 2-3 has been amended to read – a 
For claim 31, the claim limitation “...the same wall thickness...” in line 2 has been amended to read –
For claim 35, the claim limitation “...helical cuts therethrough along a portion of a length of the flexible tubular piece...” in lines 13-14 has been amended to read -- helical cuts therethrough along a segment of a length of the flexible tubular piece --.
For claim 35, the claim limitation “...the separate tubular part and the flexible tubular piece having a common outer circumference...” in lines 16-17 has been amended to read -- the separate tubular part and the flexible tubular piece having a common
For claim 35, the claim limitation “...insertion tube, the position changing in response to deformation of the coupling...” in line 22 has been changed to read -- insertion tube, wherein the position changes in response to deformation of the coupling--.
For claim 35, the claim limitation “...a position of the distal tip...” in lines 24-25 has been amended to read -- the 
For claim 38, the claim limitation “...wherein at least one of the helical cuts...” in lines 1-2 has been amended to read – wherein at least one of the at least two helical cuts--.
For claim 40, the claim limitation “...the central axis...” in line 4 has been amended to read –a 
For claim 41, the claim limitation “...the central axis...” in line 3 has been amended to read –a 


Reason for Allowance
Claims 25-44 are allowed over prior arts of record.
The previous double patent rejection has been withdrawn in view of Applicant’s filing of terminal disclaimer dated 01/18/2022.
The previous claim objection has been withdrawn in view of Applicant’s amendments to claim 25, 28, 29 and 36.
Applicant’s response filed on 01/18/2022 with respect to specification objection is persuasive, therefore, the previous specification objection is withdrawn. 

The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 25 and 35 individually when all the limitations are taken as a whole.
Regarding claim 25, none of the prior arts in records teach or fairly well suggest a medical probe, comprising: a flexible coupling member having a two-piece construction, comprising a flexible tubular piece and a separate tubular part, the flexible tubular piece including an elastic member having at least two intertwined, single helices formed by at least two longitudinally adjacent helical cuts therethrough along a segment of a length of the flexible tubular piece, the separate tubular part is configured to fit over a least a portion of the flexible tubular piece and to be fixedly connected to the flexible tubular piece and to the distal end of the flexible insertion tube, the separate tubular part and the flexible tubular piece having a common circumference; a magnetic field generator within the separate tubular part; and a position sensor within the flexible tubular piece, in combination with the other features recited in claim 25.
Regarding claim 35, none of the prior arts in records teach or fairly well suggest a method for performing a medical procedure, comprising: a flexible coupling member having a two-piece construction, comprising a flexible tubular piece and a separate tubular part, the flexible tubular piece including an elastic member having at least two intertwined, single helices formed by at least two longitudinally adjacent helical cuts therethrough along a segment of a length of the flexible tubular piece the separate tubular part is configured to fit over a least a portion of the flexible tubular piece and to be fixedly connected to the flexible tubular piece and to the distal end of the flexible insertion tube, the separate tubular part and the flexible tubular piece having a common circumference; a magnetic field generator within the separate tubular part; and a position sensor within the flexible tubular piece, in combination with the other features recited in claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793